Title: To Thomas Jefferson from John Smith, 12 August 1808
From: Smith, John
To: Jefferson, Thomas


                  
                     Sir,
                     War DepartmentAugust 12th. 1808.
                  
                  The Secretary of War on the 8th. ult. requested Captain Saunders, Commanding Fort Nelson, to ascertain the price at which a site for a battery, between the hospital and bridge, of not more than half an acre of land, could be obtained;—and, previous to his leaving the Seat of Government, directed that the purchase should be authorized, if, in your estimation, the price were a reasonable one. I have the honor therefore of transmitting Capt. Saunders letter on the subject,
                  and am with perfect respect and Esteem, Sir, Your Ob: Sevt.
                  
                     Jno. Smith, C. C
                  
               